          Case 1:17-mi-55555-WMR Document 403 Filed 11/29/18 Page 1 of 1




                                   1:17-mi-55555-WMR
                       1:17-cv-01035-WMR | 1:17-cv-0514-WMR
                       Weiss et al v. Arby's Restaurant Group, Inc.
                              Honorable William M Ray, II

                  Minute Sheet for proceedings held In Open Court on 11/29/2018.


   TIME COURT COMMENCED: 10:38 A.M.
   TIME COURT CONCLUDED: 12:33 P.M.              COURT REPORTER: Wynette Blathers
   TIME IN COURT: 01:55                          DEPUTY CLERK: Jennifer Lee
   OFFICE LOCATION: Atlanta

ATTORNEY(S)        Kate Baxter-Kauf, Kenneth Canfield, Brian Gudmundson, James
PRESENT:           Pizzirusso representing Financial Plaintiffs;
                   John Bevis, James Tribble and David Worley representing Consumer
                   Plaintiffs;
                   Joshua Gunnemann, Douglas Meal, Robert Remar and Daniel Routh
                   representing Defendant Arby's Restaurant Group, Inc.
PROCEEDING
CATEGORY:          Status Conference (Motion Hearing Non-evidentiary)
MOTIONS RULED      [169] Motion for Order GRANTED. Written order to follow.
ON:
MINUTE TEXT:       Status Conference held to discuss case deadlines. The Court will
                   examine     discovery      disputes at   the next     conference
                   scheduled for 12/19/2018. The Court set a final fairness hearing
                   for settlement for 6/4/2019.

HEARING STATUS:    Hearing Concluded.
ADDL HEARING
SCHEDULED:         Hearing set for 6/4/2019 at 10:00 A.M. in Courtroom 1705.
